Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Angelo B. Ham appeals the district court’s orders accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint, and denying his Fed.R.Civ.P. 59(e) motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the dismissal of Ham’s § 1983 complaint for the reasons stated by the district court, and, finding no abuse of discretion, further affirm the denial of the Rule 59(e) motion.* Ham v. Ozmint, No. 6:08-cv-02896-DCN (D.S.C. Sept. 12, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 See Temkin v. Frederick County Comm’rs, 945 F.2d 716, 724 (4th Cir.1991).